Appellant insists that in overruling his contention that the jury received other testimony during their deliberations, we did violence to the rule prohibiting speculation as to inquiry in such cases.
We disclaim any intention of so holding. What we held was this: The fact that the jurors, during deliberation, saw appellant and his material witness, Josephine Reyes, together, and commented upon that fact, did not, nor did their reference to the indeterminate sentence law, constitute receipt of other testimony, within the meaning of Sec. 7 of Article 753, C. C. P.
In order for the provision of Sec. 7, Article 753, C. C. P. relating to the receipt by the jury of other testimony during deliberations, to apply, two things must occur — that is, the jury must have received other testimony, and the testimony so received must have been of such a nature as would or could have injuriously affected the rights of the accused. It is only when the jury has received such testimony that the mandatory rule requiring a reversal of the conviction applies. We remain convinced that the facts mentioned did not bring this case within the rule stated.
Again, appellant insists that our holding that the juror Hamilton did not, upon his voir dire examination, mislead appellant *Page 494 
is contrary to the well-established principle that false material misstatements by a prospective juror, made when questioned upon his voir dire examination, are grounds for a new trial. Bolt v. State, 112 Tex.Crim. R.,16 S.W.2d 235; Goode v. State, 123 Tex.Crim. R., 58 S.W.2d 1015.
What we held was that the juror Hamilton, in testifying upon his voir dire examination, did not, as a matter of fact, make a misstatement. He was asked if he had ever been a peace officer; to this, he replied that he had not. This was, literally, a true answer, for he never was commissioned a deputy constable, nor did he hold himself out as a deputy constable or purport to fill the duties of that office as a de facto officer. As near as he came to being a peace officer was that the constable authorized him to carry a pistol while making night deposits in connection with his employment.
We are, therefore, not in position to say that when the juror testified he had never been a peace officer, he testified falsely or made a misstatement of the facts.
Appellant challenges the correctness of the other conclusions expressed in the original opinion. These have been examined, and are overruled without discussion.
The motion for rehearing is overruled.
Opinion approved by the Court.
                ON APPELLANT'S REQUEST FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.